DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Crosson et al. (US 2010/0122564).

Regarding claim 1, Crosson et al. disclose a vaporizer comprising: an injection block that defines a chamber (see Fig. 1, fittings where injection guide 20, and septum 122 is attached with space 102), wherein the chamber is configured to be fluidly coupled to a pump to develop a vacuum within the chamber (through vacuum pump and vacuum line 114, see par. 0030), a septum 122 positioned over an inlet of the chamber to seal the chamber, the septum 122 configured to receive a needle 118 that is inserted into the chamber, and a thermally conductive wool 124 positioned within the chamber and configured to receive a tip of the needle (see Fig. 1).

Regarding claims 2 and 3, Crosson et al. disclose that the injection block is configured to be heated to heat the thermally conductive wool, and is configured to be heated with at least a resistive heating element (par. 0031, fittings and chamber wrapped in heater pad or heater tape).

Regarding claim 4, Crosson et al. disclose that the thermally conductive wool is configured to heat the tip of the needle (see Fig. 1, needle 118 is in contact with the wool 124 which necessarily allows for some heat transfer).

Regarding claims 5 and 6, Crosson et al. disclose that the wool 124 and the needle 118 are both configured to be heated with at least one of a resistive heating element, an inductive heating element, or an infrared light (par. 0031, the needle and the wool are both inside the chamber and/or fittings that are wrapped by the heater pad/tape and therefore are heated by it).

Regarding claim 11, Crosson et al. disclose a spectrometer comprising: a vaporizer according to claim 1, as set forth above, a pump fluidly coupled to the chamber and configured to develop the vacuum within the chamber (see par. 0030), and an analyzer block 116 configured to receive vapors generated in the chamber of the vaporizer (see par. 0041).

Regarding claim 12, Crosson et al. disclose that there is at least one of a resistive heating element, an inductive heating element, or an infrared light configured to heat the injection block such that the thermally conductive wool is also heated (par. 0031, fittings and 

Regarding claim 13, Crosson et al. disclose a method of vaporizing a liquid sample, the method comprising: heating an injection block (see Fig. 1, fittings where injection guide 20, and septum 122 is attached with space 102) to heat a thermally conductive wool 124 positioned within a vacuum chamber defined in the injection block (see par. 0031), inserting a needle 118 through a septum 122 such that a tip of the needle is positioned within the vacuum chamber (see Fig. 1, showing needle in chamber), advancing the tip of the needle into the thermally conductive wool (Id., needle is in wool 124), and injecting the liquid sample from the needle into the vacuum chamber (see par. 0028).

Regarding claim 15, Crosson et al. disclose vaporizing the liquid sample injected from the needle with the thermally conductive wool (par. 0028 and 0039).


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boucher et al. (US 5,458,739).

Regarding claim 16, Boucher et al. disclose vaporizer comprising: an injection block that defines a chamber (36,82), wherein the chamber is configured to be fluidly coupled to a pump to develop a vacuum within the chamber (see col. 4 lines 59-61, discussing pump for forming vacuum in chamber and col. 12 lines 2-3), an atomizer nozzle 34 from which an atomized sample is introduced into the chamber (see Fig. 1, showing atomizer 34 spraying into .


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haase (US 2012/0053562).

Regarding claim 17, Haase discloses apparatus comprising:  an injection block that defines a chamber (168,158, 160, see Fig. 4 and 5A), wherein the chamber is configured to be fluidly coupled to a pump 156 to develop a vacuum within the chamber (see pars. 0104-0105, pump develops vacuum in pathway 186 and portion 158 through valve 280, or draws vacuum to deliver fluid from portion 160, when valve 282 us opened), a septum positioned 164 over an inlet of the chamber to seal the chamber, the septum configured to receive a needle 200 that is inserted into the chamber, a first electrical terminal 254 positioned within the chamber and configured to make electrical contact with the needle at a first location when the needle is inserted through the septum, and a second electrical terminal (either electrical contact 252 or 256) configured to make electrical contact with the needle at a second location to flow a current through at least a portion of the needle (see Fig. 5A and par. 0088).

Regarding claim 18, interpreting the electrical terminal 256 as the second electrical terminal, Haase discloses that the second electrical terminal 256 is positioned within the chamber (see Fig. 5A).

Regarding claims 19 and 20, interpreting the electrical terminal 252 as the second electrical terminal, Haase discloses the second electrical terminal 252 being positioned outside the chamber and adjacent the septum 164 (see Fig. 5A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosson et al. (US 2010/0122564) in view of Silvis et al. (US 8,656,753).

Regarding claims 7 and 8, Crosson et al. do not teach the thermally conductive wool comprising a wire mesh, or any of silver, gold, copper, steel, aluminum, and a diamond coating. Silvis et al. disclose using a thermally conductive wool for receiving a sample in a fluid or gas analysis apparatus, and Silvis et al. disclose that the wool comprises a wire mesh that comprises gold (see col. 3 line 54 to col. 4 line 29, wool is a wire mesh packing that is gold).
It would have been obvious to one of ordinary skill in the art to use the gold wire mesh for the wool, as taught by Silvis et al., in the apparatus of Crosson et al., because as Silvis et al. point out, it is easier to pack into small and medium diameter inlets and less prone to breakage.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosson et al. (US 2010/0122564) in view of Tom (US 5,917,140).

Regarding claim 9, Crosson et al. do not disclose an interior surface of the injection block being diamond coated or chemically etched. Tom discloses using a diamond coating in the interior surface of a chamber that holds and comes in contact with fluids (col. 7 line 65 to col. 8 line 5). It would have been obvious to use a diamond coating on the interior surface of injection block component of Crosson et al., in the same manner as taught by Tom, because it would provide an inert barrier to the reaction or dissolution of fluids inside the component.

Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861